Case 2:18-cv-00311-JES-MRM Document 132 Filed 09/21/20 Page 1 of 1 PagelD 1085

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
CASE NO. 2:18-ev-311-FtM-29MRM

SANDRA K. DRESSLER,
Plaintiff

Vv.

 

U.S. DEPARTMENT OF EDUCATION, et al., Lae
Defendant.

EO :ZlHd 12 dds 0202
qa us

CERTIFICATE OF COMPLIANCE RE ADMITTED EVIDENCE:

I, Sandra K. Dressler, as the plaintiff, hereby certify the following:

That I have delivered copies of the documents as instructed by this Courts FCRA Fast-Track

Scheduling Order dated June 25, 2020 to all appropriate parties.

Signature: Gwrelta. BiG erates? Date: Fae /3- ZORRO

Sandra K. Dressler, Plaintiff, In Pro Per
